(DO NOT PUBLISH)


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              January 4, 2006
                             No. 05-10421                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D.C. Docket No. 04-00020-CR-6


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MICHAEL HEADRICK,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________
                            (January 4, 2006)


Before TJOFLAT, DUBINA and CARNES, Circuit Judges.


PER CURIAM:
      Julian B. Smith, Jr., appointed counsel for Michael Headrick in this direct

criminal appeal, filed a renewed motion to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). We denied counsel’s renewed motion without

prejudice and ordered him to provide a transcript of the Rule 11 change-of-plea

hearing. Counsel has now supplemented the record on appea with the requested

transcript, and we construe this filing as a resubmission of his renewed motion to

withdraw and Anders brief. Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Headrick’s conviction and

sentence are AFFIRMED.




                                          2